       Case 1:20-cr-00302-NRB Document 31 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,


                                                                     ORDER
           - against -
                                                        20 Cr. 302 (NRB)


RAYQUAN TURNER,

                  Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      As stated on the record at the September 30, 2020 conference,

the defendant’s motion to reconsider Chief Judge McMahon’s denial

of his April 13, 2020 bail application and to be released from

custody is denied.

      The record before Judge McMahon and this Court amply supported

the   determination    that    the    defendant   poses      a       danger    to   the

community and is a flight risk.           The only development following

Judge McMahon’s decision in April was that the outstanding state

parole warrant had been vacated.             As a practical matter, the

existence of that outstanding warrant only meant that the defendant

would have been taken into state custody had he been released from

federal custody.      The elimination of that practical consideration

did not materially bear on this Court’s judgment that the defendant

remains   a   danger    to    the    community    and   is       a    flight    risk.
         Case 1:20-cr-00302-NRB Document 31 Filed 10/14/20 Page 2 of 2



Accordingly, there was no basis to alter Judge McMahon’s decision

on bail.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 20.



Dated:       New York, New York
             October 14, 2020



                                        NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE
